UNITED STATES DITRICT COURT
EASTERN DISTRICT OF NEW YORK

a ee eee ee X
United States of America,

Plaintiff

ORDER
- against -

Jeffrey Chartier,

Defendant Crim. Docket No. 17-372(8)

Dott. + |

we en ee ee eee eee Xx

This matter having come before the Court on letter application by the defendant Jeffrey
Chartier, represented by Robert P. LaRusso, for an Order (1) continuing Joseph Lively, Esq. as a
CJA authorized investigator and as an associate counsel; and (2) authorizing CJA funds to be
used to pay for his continued services, not to exceed 100 hours at $95 per hour, with leave to
seek additional hours with approval of the Court, and for good cause shown,

IT IS HEREBY ORDERED that (1) Joseph Lively, Esq., continue as a CJA authorized
investigator and as an associate counsel; (2) CJA funds are authorized to pay for his continued
services not to exceed 100 hours at $95 per hour, without prior approval of the Court and (3) that
further payment for services is approved nunc pro tune March 2, 2020.

SO ORDERED.

Dated: March 6 , 2020
Location: Central Islip, New York

OR
_ JOANNA sr
ORABLE JOANNE MAPOERT
‘. DISTRICT COURT JUDGE
EASTERN DISTRICT OF NEW YORK
